We have again reviewed the evidence in view of appellant's motion and are of opinion that same is entirely sufficient. Following the loss of the car taken by appellant, it was found in his possession and witnesses were introduced who testified that he told them he had bought the car, and that the tools in it were his. When arrested appellant and some girls and a young man were in the car, and upon being asked whose car it was, appellant said it was his and that he had a bill of sale to it.
Complaint is made in the motion of our failure to discuss the application for continuance. The absent witness would have testified to facts which were substantially given in evidence by the State witnesses, and we deem the action of the court in declining to continue the case, not erroneous.
We are not in sympathy with the criticisms of our opinion based upon its failure to strictly construe the provisions of the delinquent child law. Said law was intended to be reformatory and remedial and for the benefit of youthful criminals, and we think its provisions should be construed liberally to carry out its purpose.
The introduction of evidence after both sides have closed, is a matter within the discretion of the court, and we do not believe such discretion to have been abused in the instant case.
The motion for rehearing will be overruled.
Overruled.